Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that element 60 of Baugh cannot be considered a stem of the type recited in amended claims 1 and 21, the Examiner respectfully disagrees.
Applicant alleges that the actuator of the instant application differs from the elements of Baugh in that the claimed actuator is “transportable”. The Examiner asserts that this aspect is anticipated by Baugh as the various elements are required to be transported to their operating location. Additional structural differences regarding the “transportable” nature are required to properly distinguish this aspect from the prior art of record.
The rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Baugh et al (US 4,647,254).
Baugh discloses: 1. A tool for mechanically unlocking a subsea hydraulic connector which is configured to releasably connect a first subsea component to a second subsea component, the connector comprising a housing which is secured to the first subsea component, a locking piston which is positioned within the housing, and a number of locking jaws which are configured to be engaged by the locking piston, the locking piston being movable between a locked position in which the locking piston forces the locking jaws into engagement with the second subsea component to thereby secure the connector to the second subsea component, and an unlocked position in which the locking piston releases the locking jaws from engagement with the second subsea component to thereby disconnect the connector from the second subsea component, the tool comprising: 
a number of transportable actuators (pull line / jack combo with 60/61) which are positionable into an operable position adjacent the connector, 
wherein activation of the actuators causes the locking piston (49) to move from its locked position to its unlocked position to thereby disconnect the connector from the second subsea component; 
wherein each actuator comprises a stem (60) which is configured to engage the locking piston and, upon activation of the actuator, moves the locking piston from its locked position to its unlocked position.  
3. The tool of claim 1, wherein each actuator comprises a hydraulic piston (hydraulic jacks are commonly found to comprise hydraulic pistons).  
21. A method for unlocking a subsea hydraulic connector which is configured to releasably connect a first subsea component to a second subsea component, the connector comprising a housing which is secured to the first subsea component, a locking piston which is positioned within the housing, and a number of locking jaws which are configured to be engaged by the locking piston, the locking piston being movable between a locked position in which the locking piston forces the locking jaws into engagement with the second subsea component to thereby secure the connector to the second subsea component, and an unlocked position in which the locking piston releases the locking jaws from engagement with the second subsea component to thereby disconnect the connector from the second subsea component, the tool method comprising: 
positioning a number of transportable actuators (pull line / jack combo with 60/61) adjacent the locking piston (49); 
activating the actuators to move the locking piston from its locked position to its unlocked position to thereby disconnect the connector from the second subsea component. (Column 5, Line 65 - Column 6, Line 14); and
wherein each actuator comprises a stem (60) which is configured to engage the locking piston and, upon activation of the actuator, moves the locking piston from its locked position to its unlocked position.  

Allowable Subject Matter
Claims 12-20 are allowed over the prior art of record.
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4-20, prior art reference Baugh et al (US 4,647,254) has been found to be the closest prior art. 
Neither Baugh nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, wherein the claimed tool would further comprise a frame on which the actuators are supported. Such a frame as claimed would require an additional element beyond the housing of the subsea hydraulic connector being operated by said tool. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679